         Case 4:20-cr-00042-BMM Document 35 Filed 04/01/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                      CR 20-42-GF-BMM

              Plaintiff,

       vs.
                                                ORDER
 MAYNARD JOSEPH WHITE BEAR

              Defendant.



       Upon unopposed motion of the United States, and for good cause shown,

       The United States’ motion to allow the family members of the victims to

make statements by telephone at the sentencing hearing scheduled for April 7,

2021, at 1:30 p.m. is GRANTED.

       The United States shall make all the necessary telephone conference

arrangements with the Court systems staff in Great Falls, Montana. The hearing

will not be continued or interrupted if conferencing arrangements cannot be made

or if the call signal is interrupted or lost.

       DATED this 1st day of April 2021.
